Citation Nr: 0113626	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  99-14 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to a higher rating for the service-connected 
hearing loss, currently evaluated as 10 percent disabling.  

2.  Entitlement to a higher rating for the service-connected 
encephalopathy with headaches and left heel-to-shin ataxia, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel 



INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1994 RO decision which denied a compensable 
rating for the service-connected hearing loss.  In a March 
1998 decision, the RO assigned a 10 percent rating for 
hearing loss, effective on October 17, 1997.  The veteran 
continues his appeal for a higher rating for hearing loss.  

This case also comes to the Board from a September 1998 RO 
decision which granted service connection and assigned a 10 
percent rating for encephalopathy with headaches and left 
heel-to-shin ataxia, effective on October 17, 1997.  

The Board notes that, in a March 2001 decision, the RO denied 
service connection for vision problems and an anxiety 
disorder, as secondary to service-connected encephalopathy 
with headaches and left heel-to-shin ataxia.  These matters 
are not on appeal before the Board and therefore will not be 
part of the following decision.  




FINDINGS OF FACT

1.  The veteran's service-connected hearing loss is shown to 
be manifested by auditory acuity of level I in the right ear 
and level III in the left ear prior to October 17, 1997; 
after October 17, 1997, his hearing loss is shown to be 
manifested by auditory acuity of level II in the right ear 
and level V in the left ear.    

2.  The veteran's service-connected encephalopathy is shown 
to be manifested by left heel-to-shin ataxia, and the 
associated disability is equivalent to mild incomplete 
paralysis of the sciatic nerve.  

3.  The veteran's service-connected encephalopathy is also 
shown to be manifested by subjective symptoms of dizziness 
and headaches.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to October 
17, 1997, and a rating in excess of 10 percent effective from 
October 17, 1997, for the service-connected hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.85 including Diagnostic Code 6100 (1998 and 2000).  

2.  The service-connected encephalopathy includes 
neurological impairment of the left lower extremity which is 
10 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.20, 4.124a including Diagnostic Codes 8045 and 
8520 (2000).  

3.  The veteran's service-connected encephalopathy also 
includes psychiatric impairment which is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.124a including Diagnostic Code 8045 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty in the Navy from October 
1954 to September 1957. A careful review to the service 
medical records shows that, in May 1957, he was evaluated for 
a suspected hearing deficit.  It was noted that, six months 
previously, he had suffered a blow to the occipital area of 
the skull, sustaining a laceration to the left external ear, 
during a refueling accident on board his ship.  On a 
September 1957 physical examination for separation purposes, 
the veteran's head was normal.  A neurological evaluation was 
normal, and his hearing was 15/15 in both ears for whispered 
and spoken voice.  

On an October 1962 VA examination, the veteran was diagnosed 
with deafness, perceptive in the left ear and high tone only 
in the right ear.  

In a November 1962 decision, the RO granted service 
connection and a noncompensable rating for hearing loss.  In 
a May 1963 decision, the RO granted service connection for 
tinnitus, combining it with hearing loss for a no percent 
rating.  

Outpatient records show that in June 1993 the veteran 
complained of decreased hearing for the past two and a half 
years.  The impression was that of decreased hearing.  He was 
referred for an audiologic appointment.  

In an October 1993 statement, the veteran claimed an 
increased rating for his service-connected hearing loss.     

On a February 1994 VA audiologic examination, the veteran 
reported a history of excessive military noise exposure from 
shipboard artillery fire and a history of an injury to the 
left side of the head in service.  Audiometric testing 
indicated the following pure tone thresholds, in decibels, at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz:  10, 10, 55, 55, 
and 60 (the average for the last four frequencies is 45) in 
the right ear; and 5, 10, 65, 85, and 90 (the average for the 
last four frequencies is 63) in the left ear.  The speech 
recognition scores, using the CNC Word List, were 94 percent 
in the right ear and 90 percent in the left ear.  The 
diagnosis was that of sensorineural high-toned deafness in 
both ears.  

In a March 1994 decision, the RO denied a compensable rating 
for hearing loss.  In an April 1994 statement, the veteran 
expressed his disagreement with the RO's decision.  The RO 
issued him a statement of the case in June 1994, and in July 
1994 the veteran's substantive appeal (VA Form 9) was 
received at the RO.  

On a June 1994 audiologic evaluation by the Massachusetts Ear 
and Eye Infirmary, the veteran reported long-standing hearing 
loss in the left ear ever since head trauma in service, a 
gradual worsening of hearing in the right ear, and extreme 
difficulties understanding speech.  Audiometric testing 
showed reduced hearing in both ears, particularly on the 
left.  The speech recognition scores were 92 percent in the 
right ear and 34 percent in the left ear.  In the impression, 
it was indicated that communication difficulties in all 
listening situations were anticipated.  

In a letter, the veteran's wife asserted that the veteran had 
endured major problems ever since his accident aboard ship in 
service, to include deafness.  

At a September 1994 RO hearing before a local Hearing 
Officer, the veteran testified that he had experienced a lot 
of difficulties with his hearing, such as hearing the 
telephone ring or in carrying on a conversation with someone.  
He stated that the VA gave him hearing aids for both ears, 
despite being told he was deaf only in his left ear, and that 
the aids worked only in a noiseless situation.  His wife 
testified as to the veteran's hearing troubles and stated she 
often had to repeat herself to the veteran.  

On an October 1994 VA ear examination, the veteran reported 
that he had suffered a head injury and developed severe 
hearing loss and ringing in the ears.  He also stated he had 
occasional dysequilibrium.  On examination of the ears, there 
was no active disease present, to include an infectious 
disease of the inner or middle ear.  The veteran had 
momentary occasional dysequilibrium.  The diagnoses were 
those of tinnitus, hearing loss, and dysequilibrium.  

On a November 1994 VA audiologic examination, the veteran 
reported excessive military noise exposure and a history of 
an injury to the left side of the head in service.  
Audiometric testing indicated the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz:  10, 15, 50, 55, and 55 (the average for the 
last four frequencies is 44) in the right ear; and 20, 15, 
70, 85, and 85 (the average for the last four frequencies is 
64) in the left ear.  The speech recognition scores, using 
the CNC Word List, were 94 percent in the right ear and 86 
percent in the left ear.  The diagnosis was that of 
sensorineural deafness in both ears.  

In a March 1995 decision, the RO denied a compensable rating 
for hearing loss.  (The RO also rated tinnitus separately, 
with a 10 percent rating.)  

In an October 1997 statement, the veteran claimed an 
increased rating for his service-connected hearing loss.  He 
also claimed service connection for dizzy spells, which he 
attributed to his head injury in service.  

On a January 1998 VA neurological examination, the veteran 
reported that, in service while refueling his ship, a cable 
snapped and he was thrown to the deck below, where he hit his 
head (the left side) and was knocked unconscious with 
bleeding from the left ear.  He reported having tinnitus and 
hearing loss from the head injury.  He also reported having 
loss of balance and headaches since 1957.  He stated the 
headaches were over the eyes and were very bad and that he 
lost his balance every few months, with such episodes lasting 
for two to three weeks (he said he could not drive due to the 
episodes).  He stated he took pills for dizziness.  In 
describing his headaches, he stated they were pounding and 
accompanied by a little nausea but no aura.  He stated the 
headaches could occur anytime but were not necessarily 
associated with a balance problem.  He reported that, despite 
his problems, he had been able to get on with his life (he 
also said he had had to leave work several times due to his 
problem).  He stated he retired from the post office in 1992.  
He denied any diplopia, dysphagia, dysphasia, strength 
deficits, numbness or tingling or incontinence.  He noted 
that presently his headaches were occurring once a month, 
were severe in degree, and lasted a day (he said he slept 
them off).  He stated he had never found himself somewhere 
without knowing how he got there.  He denied repetitive acts 
and hypergraphia.  

On examination, there was no crackpot sound to percussion.  
The carotids were equal without bruits.  The discs were flat.  
Regarding cranial nerves, there was decreased air and bone 
conduction in the left ear and mildly decreased air 
conduction in the right ear.  The right central facial was 
present which was very mild.  There was a mild right ptosis 
with no anhidrosis.  Pupils were equal and regular and 
reacted to light and accommodation.  The remainder of the 
cranial nerves were intact.  A motor examination revealed 5/5 
strength.  A sensory examination was intact to pinprick, 
position, and vibration.  Deep reflexes were 3+ in the right 
arm, 2+ in the left arm, 3+ in the knees, and 2+ in the 
ankles.  The toes were downgoing.  Finger-to-nose testing was 
intact.  Heel-to-shin testing showed mild ataxia on the left.  
The veteran's gait was within normal limits.  He stood with 
mild swaying with his feet together and his eyes open.  There 
was no right/left confusion.  He had some finger agnosia, and 
he repeated well.  

The diagnosis was that of post-traumatic encephalopathy with 
status post concussion with ongoing tinnitus, post-traumatic 
headaches, and left heel-shin ataxia.  An EEG and MRI of the 
brain were ordered for later in the month.  The EEG was 
normal.  The MRI revealed an abnormal nonspecific signal 
change at the gray-white junction of the frontal and parietal 
lobes, bilaterally, possibly representing focal areas of 
gliosis, shear injury, or diffuse axonal injury.  (A 
subsequent MRI revealed that the white matter signal changes 
represented small vessel ischemic changes rather than areas 
of shear injury or diffuse external injury.)  

On a January 1998 VA audiologic examination, the veteran 
complained of bilateral hearing loss, worse in the left ear, 
and intermittent vertigo.  It was noted he had a history of 
significant noise exposure in the military as a gunner in the 
Navy.  Audiometric testing indicated the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz:  30, 25, 60, 65, and 70 (the average for the 
last four frequencies is 55) in the right ear; and 25, 25, 
85, 105+, and 105+ (the average for the last four frequencies 
is 80) in the left ear.  The speech recognition scores, using 
the Maryland CNC Word List, were 88 percent in the right ear 
and 76 percent in the left ear.  The diagnosis was 
sensorineural deafness in both ears.  

In a March 1998 decision, the RO assigned a 10 percent rating 
for hearing loss, effective on October 17, 1997.  

In a March 1998 letter, the veteran asserted that the results 
of a recent MRI showed a brain injury caused by a blow to his 
head in service.  He contended that his condition had caused 
him severe headaches, loss of balance, hearing loss, 
tinnitus, and other problems.  

An April 1998 VA outpatient record shows the veteran reported 
feeling balance problems.  The doctor noted the veteran was 
on low dose Meclizine.  

In a September 1998 decision, the RO granted service 
connection and assigned a 10 percent rating for 
encephalopathy with headaches and left heel-to-shin ataxia, 
effective on October 17, 1997.  

In May 1999, the RO received the veteran's notice of 
disagreement with the assignment of a 10 percent rating for 
encephalopathy with headaches and left heel-to-shin ataxia. 
The RO issued him a statement of the case in June 1999, and 
in July 1999 the veteran's substantive appeal (VA Form 9) was 
received at the RO.  On his substantive appeal, he stated his 
brain injury had resulted in him suffering four to eight 
seizures a week and had caused other problems such as memory 
loss and difficulties with writing and concentration.  

VA outpatient records show that, in August 1999, the veteran 
was evaluated in the optometry clinic.  He reported head 
trauma in service resulting in tinnitus and occasional 
dizziness.  He stated he also had frontal headaches five to 
six times a week for two years with no relief with Tylenol, 
and seizures four to eight times a week.  Later in August 
1999, he was seen for episodes of anxiety.  It was noted his 
VA neurologist increased his Meclizine, which was originally 
prescribed by an ear, nose, and throat specialist for 
vertigo.  He also described periods of unsteadiness which he 
felt he could control.  On a mental status examination, he 
was oriented times three and described his memory as very 
good.  On a September 1999 visit to the psychiatry clinic, 
the doctor noted the veteran did not report any neurological 
symptoms that could justify that he had cerebellar/spinal 
cord or basal ganglia disorder to explain problems with 
walking and balance.  In October 1999, the veteran was seen 
in the neurology clinic.  He reported he was episodically off 
balance but denied vertigo.  (It was noted his major problems 
were anxiety and panic attacks.)  He reported occasional 
headaches, four to six times a month, which responded to 
Tylenol.  An examination revealed he was alert, with normal 
speech and language.  He had a good fund of knowledge, 
although his recall was imprecise.  Calculations were done 
well.  He was very myopic and his visual fields were full.  
He had left hearing loss and tinnitus.  There was no facial 
weakness.  Strength was 5/5 in the extremities.  Deep tendon 
reflexes were active, with the toes downgoing.  He had a 
wide-based gait and was unable to tandem walk.  There was no 
limb dysmetria.  One limb stance was 5 to 10 seconds only.  
The impression was that of head injury, with chronic 
imbalance and hearing loss.  The doctor stated that the 
veteran's history suggested he may have a degree of minor 
cognitive change, not well characterized.  There was no 
evidence of an active seizure problem.  



II.  Analysis

The veteran claims that higher ratings are warranted for his 
service-connected hearing loss and encephalopathy with 
headaches and left heel-to-shin ataxia.  The claims file 
shows that, through its discussions in the rating decisions 
and statements of the case, the RO has notified him of the 
evidence needed to substantiate his claims.  Additionally, 
the RO has afforded the veteran the opportunity for a 
personal hearing and provided him with complete VA 
examinations.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  


A.  Hearing Loss

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for 
increased rating, the present level of disability is of 
primary concern; the more recent evidence is generally the 
most relevant as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Since the RO's rating decisions in 1994, 1995, and 1998, the 
regulations pertaining to rating hearing loss were revised 
effective on June 10, 1999.  See 64 Fed.Reg. 25202 (1999).  
However, given the audiometric findings in the veteran's 
case, his service-connected hearing loss is rated by the same 
method under both the old and new regulations.  See 38 C.F.R. 
§ 4.85 (1998 and 2000), § 4.86 (2000).  

The evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85; see Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The most recent audiometric study of record was conducted by 
the VA in January 1998 and includes test results (the average 
decibel threshold for the four frequencies, plus speech 
discrimination scores) which indicate the veteran has level 
II auditory acuity in the right ear and level V auditory 
acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
These numeric designations in combination correspond to a 10 
percent evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  

The RO assigned a 10 percent evaluation for hearing loss 
effective on October 17, 1997.  Prior to the effective date 
of the increased rating, audiometric tests in the file (i.e., 
VA audiologic evaluations conducted in February 1994 and 
November 1994) indicate that the veteran had level I auditory 
acuity in the right ear and level III auditory acuity in the 
left ear.  Such results demonstrate the veteran's hearing 
loss was less severe than at present and correspond to a 0 
percent evaluation under Code 6100.  The one private 
audiometric test conducted in June 1994 showed hearing loss 
that was either as severe or more severe than at present; 
however, the Board finds that the results obtained from this 
test are clearly inconsistent with the VA audiologic 
evaluations which yielded relatively equivalent results prior 
to and following the private test in the same year.  In view 
of this, the Board will accord more weight to the VA evidence 
and conclude that a compensable rating prior to October 17, 
1997 is not warranted.  

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.  

In the instant case, the application of the rating schedule 
to the test results demonstrates that prior to October 17, 
1997 a noncompensable rating is warranted and that effective 
from October 17, 1997 no more than a 10 percent schedular 
rating is warranted.  Additionally, the fact that the veteran 
may wear hearing aids does not affect his rating, as the 
rating schedule makes a proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86 (1998), § 4.85(a) (2000).  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating prior to October 17, 1997 and a rating in excess of 10 
percent effective from October 17, 1997, for hearing loss.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



B.  Encephalopathy with Headaches and Left Heel-to-Shin 
Ataxia

The veteran's encephalopathy is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  Under this code, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the codes specifically dealing with such disabilities.  
Also under this code, purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Code 9304; this 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma, and ratings in excess of 10 percent for brain disease 
due to trauma under Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  

The veteran claims that a higher rating is warranted for his 
service-connected encephalopathy with headaches and left 
heel-to-shin ataxia.  He contends that his head injury also 
resulted in seizures, memory loss, and difficulties in 
writing and concentration.  A review of the medical evidence 
shows that in service he sustained a head injury (occipital 
area of the skull).  There were no reports of treatment for 
the injury, except for a request for a hearing evaluation 
several months later.  The veteran's head and a neurological 
evaluation were normal on the separation physical examination 
in September 1957, and he was released from active service in 
September 1957.  He filed a claim for service connection in 
October 1997, and service connection was subsequently granted 
from that date (see 38 C.F.R. § 3.400(b)).  

Post-service medical evidence shows that on a VA ear 
examination in October 1994 the veteran reported occasional 
dysequilibrium and he was diagnosed in part with 
dysequilibrium.  In October 1997, he claimed service 
connection for dizzy spells attributed to a head injury in 
service.  He was examined by the VA in January 1998, and on 
that neurological examination he reported loss of balance and 
headaches since 1957.  He described his headaches as severe, 
pounding, located over the eyes, accompanied by a little 
nausea, occurring at any time (once a month), and lasting a 
day (he said he slept them off).  He described his episodes 
of loss of balance as occurring every few months and lasting 
up to three weeks (he said he took medication for dizziness).  
Objective findings demonstrate mild right central facial, 
mild right ptosis, and mild ataxia on heel-to-shin testing on 
the left.  The diagnosis was post-traumatic encephalopathy 
with status post concussion with ongoing tinnitus, post-
traumatic headaches, and left heel-shin ataxia.  (Records in 
the file show service connection is in effect for tinnitus, 
as separate from service-connected hearing loss.)  Following 
the examination, there was a normal EEG and an MRI of the 
brain that revealed an abnormal nonspecific signal change at 
the gray-white junction of the frontal and parietal lobes, 
bilaterally (it was noted the white matter signal changes did 
not represent areas of shear injury or diffuse external 
injury).  

Subsequent VA outpatient records show that in April 1998 the 
veteran was noted be on medication for balance problems.  In 
August 1999, he stated he had frontal headaches five to six 
times a week with no relief with Tylenol.  In September 1999, 
a doctor stated the veteran did not report any neurological 
problems that could justify that he had had a 
cerebellar/spinal cord or basal ganglia disorder to explain 
walking and balance problems.  In an October 1999 visit to 
the neurology clinic, the veteran reported occasional 
headaches (four to six times a month) that were responsive to 
Tylenol.  An examination revealed his recall was imprecise 
but his fund of knowledge was good.  He had no facial 
weakness.  He was unable to tandem walk.  The impression was 
that of head injury with chronic imbalance and hearing loss.  
The doctor noted that the veteran may have a degree of minor 
cognitive change, which was not well characterized, and that 
there was no evidence of an active seizure problem.  

Since the effective date of service connection, the VA 
medical records indicate that the residuals of the veteran's 
head injury during service primarily consist of dizziness 
(otherwise noted as "dysequilibrium" or "chronic 
imbalance"), headaches, and left heel-to-shin ataxia.  
(Hearing loss and tinnitus are also considered as residuals, 
but service connection is already in effect for these 
disabilities.)  The veteran contends that his service-
connected disorder is more disabling than is reflected by his 
10 percent rating assigned for post-traumatic encephalopathy.  
The RO in a September 1998 decision assigned the minimum 10 
percent rating under Code 8045 on the basis of purely 
subjective complaints of dizziness and headaches.  The Board 
finds that a different rating method, separately evaluating 
the head injury residuals (both neurological and 
psychiatric), will result in an overall higher rating.

With regard to the neurological manifestations due to the 
head injury suffered in service, those primarily involve left 
heel-to-shin ataxia.  The VA medical evidence does not 
indicate the particular nerve (or nerves) that has been 
affected.  Nevertheless, under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8520 through 8525, which pertain to paralysis of 
various nerves (sciatic, peroneal, and tibial) involving the 
muscles of the foot and below the knee, a 10 percent rating 
is warranted for mild incomplete paralysis of the respective 
nerve (except for superficial and deep peroneal nerves under 
Codes 8522 and 8523, where a no percent rating is warranted); 
and a higher rating is warranted when there is moderate or 
severe incomplete paralysis.  The veteran's ataxia was 
evaluated as mild in degree, and he could function quite well 
in spite of it (the 1998 VA examination indicated his gait 
was normal).  In light of this, the Board finds that the left 
lower extremity symptomatology demonstrates mild incomplete 
paralysis below the knee, and a 10 percent rating is 
warranted under Code 8520.  As noted, the medical evidence is 
scant regarding the identification of the affected nerve at 
issue, so the Board is rating the veteran's disability 
analogously under Code 8520 pertaining to the sciatic nerve.  
38 C.F.R. § 4.20.  A higher rating for mild incomplete 
paralysis involving the muscles of the foot and below the 
knee is not afforded by any other applicable code (i.e., 
Codes 8521, 8524 and 8525).

With regard to the psychiatric manifestations due to the head 
injury suffered in service, these primarily involve 
subjective complaints of headaches and dizziness.  Under Code 
8045, such are rated no more than 10 percent under Code 9304.  
Although the veteran has recently received treatment for an 
anxiety disorder, there is no medical evidence (nor has the 
veteran contended) that his anxiety problems are associated 
with brain trauma, and such mental impairment would not be 
evaluated as a residual of the head injury utilizing Code 
9304.  As for evaluating the veteran's headaches instead 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for 
migraines, the medical evidence does not show he has a 
diagnosis of migraine.  In any event, the evidence does not 
show his headaches are prostrating, averaging once a month 
over the last several months, which would be required for a 
rating in excess of 10 percent under that code.  

In sum, the veteran is entitled to a separate 10 percent 
rating for the left lower extremity neurological 
manifestations and a separate 10 percent rating for the 
psychiatric manifestations of his service-connected 
encephalopathy with headaches and left heel-to-shin ataxia.  
To this extent, an increase in the prior 10 percent rating is 
granted.  

The Board finds that the service-connected neurological and 
psychiatric residuals have each been 10 percent disabling 
since the effective date of service connection in October 
1997, and "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found) are not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  



ORDER

Higher ratings prior to and effective from October 17, 1997, 
for the service-connected hearing loss, is denied.   

To the extent that a 10 percent rating is assigned for the  
left lower extremity neurological impairment and a 10 percent 
rating is assigned for psychiatric impairment, a higher 
rating for the service-connected encephalopathy with 
headaches and left heel-to-shin ataxia is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


